966 A.2d 237 (2009)
290 Conn. 920
William A. STUART et al.
v.
Kenneth J. STUART, JR., et al.
No. 18324.
Supreme Court of Connecticut.
Decided March 5, 2009.
Sandra J. Akoury, in support of the petition.
William F. Gallagher, in opposition.
The plaintiffs' petition for certification for appeal from the Appellate Court, 112 ConnApp. 160, 962 A.2d 842 (2009), is granted, limited to the following issue:
"Did the Appellate Court properly affirm the trial court's application of the `clear and convincing' standard of proof to claims brought pursuant to General Statutes § 52-564?"
The Supreme Court docket number is SC 18324.
VERTEFEUILLE and McLACHLAN, Js., did not participate in the consideration of or decision on this petition.